AO 91 (Rev. 11/11) (WDMO 05/19) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District of Missouri

                  United States of America                          )
                             V.                                     )
                                                                    )       Case No.    21-3003-MJ-WJE
                                                                    )
                                                                    )
  BRIAN JOE GRAVATT, [DOB: 11/14/1974]                              )
                                                                    )
                         Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                7/6/2020-12/17/2020              in the county of                 Boone              in the
        Western       District of            Missouri           , the defendant(s) violated:

            Code Section                                                      Offense Description
                                           On or between July 6, 2020 and Decem ber 17, 2020, within Boone County, in the
18 U.S.C. § 2252(a)(l)                     Western District of Missouri, and elsewhere, the defendant, BRIAN JOE
NLT 15 - NMT 40 Years Imprisonment         GRAVATT, knowing he has a prior conviction for statuary rape and statutory
NMT $250,000 Fine                          sodomy, knowingly transported any visual depiction that had been mailed and
NLT 5 - Not more than Life Years           shipped and transported in interstate commerce, and which contained materials that
Supervised Release                         had been so mailed and shipped and transported by any means, including by
Class C Felony                             computer, the production of which involved the use of a minor engaging in sexually
                                           explicit conduct and which visual depiction was of such conduct; all in violation of
                                           Title 18, United States Code, Sections 2252(a)(l) and (b)(l).
          This criminal complaint is based on these facts:

See affidavit of Boone County Detective Andrew Evans attached hereto and made a part hereof for all purposes.




          !if Continued on the attached sheet.

                                                                                              {i;omplainant 's signature

                                                                                       Boone County Detective Andrew Evans
                                                                                   Printed name and title
 O Sworn to before me and signed in my presence.
XO Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or other reliable
    electronic means.

Date:             O1/27/2021
                                                                                                  Judge's signature

Western District of Missouri                                                    Willie J. Epps, Jr., United States Magistrate Judge
                                                                                                Printed name and title



                     Case 2:21-mj-03003-WJE Document 1 Filed 01/27/21 Page 1 of 1
